Case: 2:19-cv-01430-MHW-CMV Doc #: 22 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 1655




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


Amanda I. Dowdell,

                   Plaintiff,

v.                                                  Case No. 2:19-cv-1430
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Vascura

Commissioner of Social Security,

                   Defendant.


                                      ORDER

      This case is before the Court to consider the Report and Recommendation

(“R&R”) issued by the Magistrate Judge on March 30, 2020. The Magistrate

Judge recommended that Plaintiff’s Statement of Errors be overruled, the

decision of the Commissioner of Social Security be affirmed, and that judgment

be entered in favor of the Commissioner of Social Security (“Defendant”). ECF

No. 18. This matter is now before the Court on Plaintiff’s Objections to the

Magistrate Judge’s R&R. ECF No. 19. The Court will consider the matter de

novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      Plaintiff raises one primary objection to the Magistrate Judge’s R&R and

also urges the Court to review all the arguments set forth in detail in the

Statement of Specific Errors. In her objection, Plaintiff argues that the ALJ failed

to properly evaluate the opinion evidence of record. Specifically, Plaintiff asserts
Case: 2:19-cv-01430-MHW-CMV Doc #: 22 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 1656




that the ALJ chose to rely on the opinion and testimony provided by Dr. Michael

Lace, Psy. D., the medical expert, which was contrary to the other opinion

evidence in the record. Plaintiff argues that the ALJ’s decision should be

reversed because the ALJ failed to properly consider the discredited opinions.

      The Magistrate Judge considered Plaintiff’s objection and found that the

ALJ explained in great detail why he found Dr. Lace’s opinions to be most

credible. The Magistrate Judge further noted that the ALJ did not solely rely on

Dr. Lace’s opinion, but also consider the opinions of the state agency reviewers

(Dr. Cynthia Waggoner, Psy. D. and Dr. Karen Terry, Ph. D.) in formulating

Plaintiff’s mental RFC. Further, the Magistrate considered each of the opinions

that Plaintiff argued were not afforded sufficient weight by the ALJ and ultimately

concluded that the ALJ’s weighing of the mental health opinions was supported

by substantial evidence.

      The Court has carefully considered Plaintiff’s arguments, but ultimately

agrees with the Magistrate Judge’s conclusion that the ALJ weighed and

considered all the mental health opinions in formulating Plaintiff’s mental RFC.

He did not solely rely on the opinion of Dr. Lace because the ALJ’s mental RFC

was more restrictive than Dr. Lace opined. Therefore, for the reasons stated in

the well-reasoned R&R, this Court finds that Plaintiff’s objection is without merit.


Case No. 2:19-cv-1430                                                     Page 2 of 3
Case: 2:19-cv-01430-MHW-CMV Doc #: 22 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 1657




      Based on the aforementioned, and the detailed R&R, Plaintiff’s objection is

hereby OVERRULED. Accordingly, the R&R, ECF No. 18, is ADOPTED and

AFFIRMED.

      The Clerk shall remove ECF Nos. 18 and 19 from the Court’s pending

motions list and enter final judgment in favor of Defendant.

      IT IS SO ORDERED.


                                            /s/ Michael H. Watson______________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT




Case No. 2:19-cv-1430                                                 Page 3 of 3
